Citation Nr: 0827067	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  04-28 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for a 
low back strain.

2. Entitlement to service connection for a bilateral knee 
disability. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955 and from January 1956 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for an increased rating for a chronic low 
back strain evaluated as 20 percent disabling and denied 
entitlement to service connection for bilateral knee 
arthritis.

In December 2007, the Board granted a motion to have his case 
advanced on the Board's docket. 


FINDINGS OF FACT

1. In December 2007, the Board issued a decision in this 
appeal

2.  On June 5, 2008 the Board was notified by the RO that the 
veteran had died in January 2006. 


CONCLUSION OF LAW

Due to the death of the veteran, the Board had no 
jurisdiction to adjudicate the merits of this claim now or 
when it issued its December 2007 decision.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 20.904, 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died prior to the Board's 
December 2007 decision in this appeal.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the appellant.  In such 
a case, the Board is required to vacate its previous decision 
and dismiss the appeal.  Landicho; see 38 C.F.R. § 20.904 
(providing that the Board may vacate decisions where there 
has been a denial of due process).  The appeal is dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (2007). 


ORDER

The Board's December 20, 2007 decision is vacated.

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


